DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 50 – 54 and 67 are objected to because of the following informalities:
	Regarding claims 50 – 54, each of claims 50 – 54 uses the unit “kg/cm2” for either a compressive strength or a pressure.  The examiner recommends “kg/cm2”, i.e. the “2” should be moved to a superscript.
	Regarding claim 67, claim 67 recites “at least one of the material sheets, and consists of paper” (ll. 1 – 2 of the claim).  It appears this limitation should read “at least one of the material sheets consists of paper”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50 – 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 50 – 74, claim 50 is directed to “A board, wherein it consists at least of a substrate…and a resin-based covering provided on at least one side of the substrate”.
MPEP § 2111.03, II, states the following, in relevant part, regarding the transitional phrase “consisting of” and its grammatical equivalents:
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("consisting of" defined as "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated therewith"). But see Norian Corp. v. Stryker Corp., 363 F.3d 1321, 1331-32, 70 USPQ2d 1508, 1516 (Fed. Cir. 2004) (holding that a bone repair kit "consisting of" claimed chemicals was infringed by a bone repair kit including a spatula in addition to the claimed chemicals because the presence of the spatula was unrelated to the claimed invention). A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.

However, claim 50 includes “at least” within a “consists of” limitation.  The “at least” clause introduces ambiguity as to whether or not claim 50 is limited to those features recited.
	For the purposes of examination with respect to the prior art, the examiner interprets the phrase “consists at least of” to allow for additional features beyond those recited.
	Regarding claims 51 – 74, each of claims 51 – 74 depends, directly or indirectly, on claim 50.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 51 – 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons discussed above with respect to claim 50.
	Regarding claims 52, 53, 55 – 57, 60, and 62, the claims recite “the basic material layer”.  There is insufficient antecedent basis for this limitation in these claim.  However, the examiner observes claim 50—which is the base claim for all of claims 52, 53, 55 – 57, 60, and 62—requires a gypsum-based or cement-based basic material layer.  It is ambiguous as to such gypsum-based or cement-based basic material layer being the basic material layer of claims 52, 53, 55 – 57, 60, and 62.  Based on the contents of the claims and the specification as a whole, it appears the basic material layer of claims 52, 53, 55 – 57, 60, and 62 is the same as the gypsum-based or cement-based basic material layer of claim 50.  If this is indeed the case, the examiner recommends “the basic material” read as “the gypsum-based or cement-based basic material layer” in order to avoid such ambiguity.
	Regarding claim 56, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claims 57 and 58, each of claims 57 and 58 depends directly on claim 56.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it 
	Regarding claim 63, claim 63 recites “the aforementioned substrate…comprises a cover sheet, which consists of one or more layers of paper or cardboard or consists of another material” (ll. 2 – 3 of the claim) and further recites “the resin-based covering is provided directly or indirectly on the paper or cardboard layer or other cover sheet”.  It is not clear as to the metes and bounds since, while the phrase “consists of another material” is understood to be any material other than the layer(s) of paper or cardboard, it is not clear as to whether or not “other cover sheet” is meant to refer to this “another material”.
	Regarding claim 64, claim 64 depends directly on claim 63.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons discussed above with respect to claim 63.
	Regarding claim 71, claim 71 recites the limitation “the pattern” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Furthermore, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 74, claim 74 recites the limitation “the resin” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	The examiner notes claim 50, which is the base claim of claim 74, includes a resin-based covering.  However, it is not clear if “the resin” of claim 74 should refer to the resin in the resin-based covering or to a resin elsewhere in the board.
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 52 – 54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Regarding claim 52, claim 52 recites “the basic material layer has a compressive strength of at least 70 kg/cm2” (ll. 1 – 2 of the claim).  However, claim 50, upon which claim 52 directly depends, requires a compressive strength of 30 kg/cm2 (ll. 2 – 3 of the claim).  Therefore, the compressive strength of claim 52 lies above the claimed value in claim 50.  As such, claim 52 fails to further limit the subject matter of claim 50.
	Regarding claim 53, claim 53 recites “the basic material layer has a compressive strength of at least 90 kg/cm2” (ll. 1 – 2 of the claim).  However, claim 50, upon which claim 53 directly depends, requires a compressive strength of 30 kg/cm2 (ll. 2 – 3 of the claim).  Therefore, the compressive strength of claim 53 lies above the claimed value in claim 50.  As such, claim 53 fails to further limit the subject matter of claim 50.
	Regarding claim 54, claim 52 recites “the directly pressed laminate layer is a layer which has been pressed with a pressure of more than 30 kg/cm2, and that the compressive strength of the board is higher than that value” (ll. 1 – 3 of the claim), i.e. the compressive strength is more than 30 kg/cm2.  However, claim 50, upon which claim 54 directly depends, requires a compressive strength of 30 kg/cm2 (ll. 2 – 3 of the claim).  Therefore, the compressive strength of claim 54 lies above the claimed value in claim 50.  As such, claim 54 fails to further limit the subject matter of claim 50.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 50 – 54, 59 – 63, 70, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 5, 7 – 11, and 13 of U.S. Patent No. 11,124,973 (hereinafter “Clement”), as appropriate below.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 50, Clement’s claim 1 is directed to a board, wherein it consists at least of a substrate which is formed at least of a gypsum-based or cement-based basic material layer and a covering provided on at least one side of the substrate.  Clement’s claim 3 further indicates the compressive strength of the gypsum-based or cement-based basic material layer is 30 kg/cm2 and the covering layer is resin-based and is in the form of a laminate layer directly pressed onto the substrate.
	Regarding claim 51, in addition to the limitations of claim 50, Clement’s claim 4 further recites the directly pressed laminate layer is a layer which is pressed with a pressure of more than 25 kg/cm2.
	Regarding claim 52, in addition to the limitations of claim 50, Clement’s claim 4 further recites the basic material layer has a compressive strength of at least 70 kg/cm2.
	Regarding claim 53, in addition to the limitations of claim 50, Clement’s claim 4 further recites the basic material layer has a compressive strength in the order of magnitude of 90 kg/cm2 or more.  
	Regarding claim 54, in addition to the limitations of claim 50, Clement’s claim 5 further recites the directly pressed laminate layer is a layer which has been pressed with a pressure of more than 30 kg/cm2, and that the compressive strength of the board is higher than that value.  
	Regarding claim 59, in addition to the limitations of claim 50, Clement’s claim 1 further indicates the aforementioned resin-based covering is situated at that side of the board which is intended for forming the front side.  
	Regarding claim 60, in addition to the limitations of claim 50, Clement’s claim 7 further recites a resin bond is continuously present from on the resin-based covering up into the gypsum-based and/or cement-based material of the basic material layer.  
	Regarding claim 61, in addition to the limitations of claim 60, Clement’s claim 8 further recites the resin of said resin bond extends at least up to a depth in said gypsum-based and/or cement-based material which is at least 0.5 millimeters.  
	Regarding claim 62, in addition to the limitations of claim 50, Clement’s claim 9 further recites the substrate, at the side on which the resin-based covering is provided, is free from a cover sheet, such that the resin-based covering then is present directly on said basic material layer.  
Regarding claim 63, in addition to the limitations of claim 50, Clement’s claim 10 further recites the aforementioned substrate, at least on the side on which the resin-based covering is provided, comprises a cover sheet, which consists of one or more layers of paper or cardboard or consists of another material, and wherein the resin-based covering is provided directly or indirectly on the paper or cardboard layer or other cover sheet.  
	Regarding claim 70, in addition to the limitations of claim 50, Clement’s claim 11 further recites the board is provided with a decor layer, whether or not with a pattern.  
	Regarding claim 74, in addition to the limitations of claim 50, Clement’s claim 13 further recites the resin consists of a thermo-hardening resin.  
	Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 10 of Clement as applied to claim 50 above, and further in view of Finestone (US 5,565,252 A).
	Regarding claim 64, although Clement’s claims are not explicit as to the paper layer having a thickness smaller than or equal to 0.18 millimeters, this feature would have been obvious in view of Finestone.
	Finestone discloses paper layer thicknesses of 0.127 mm or less are useful for imparting stiffness and body to a cover sheet for a board (“5 mils” or less: e.g. Col. 2, l. 10, to Col. 5, l. 47, particularly Col. 3, ll. 14 – 18).
	Therefore, in order to obtain stiffness and body for the board, it would have been obvious to employ a thickness as Finestone suggests.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50 – 63, 65 – 70, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2014/0162031 A1) in view of Sang (US 2015/0010767 A1).
	Regarding claim 50, Griffin discloses a board (e.g. ¶¶ [0010] – [0046]), wherein it consists at least of a substrate (“substrate”: e.g. ¶¶ [0022], [0039], [0043]) and a resin-based covering provided on at least one side of the substrate (“high pressure decorative laminate”: e.g. Fig. 1, 3; ¶¶ [0010] – [0025], [0030] – [0044]), in the form of a laminate layer directly pressed onto the substrate (e.g. ¶¶ [0022], [0039]).
	Although Griffin is not specific as to a gypsum-based material layer having a compressive strength of 30 kg/cm2, this feature would have been obvious in view of Sang.
	Sang discloses a board (e.g. ¶¶), wherein it consists at least of a substrate which is formed at least of a gypsum-based basic material layer with a compressive strength of, e.g., 28.1 kg/cm2 to 70.3 kg/cm2 (“400 psi” to “1000 psi”: e.g. ¶¶ [0110], [0154]).  Sang discloses compressive strengths within the above range are for providing desirable strength properties for boards (e.g. ¶ [0024]).
	Griffin discloses substrates typical for boards include gypsum-based boards (“plaster board”: e.g. ¶ [0007]).
	Therefore, it would have been obvious to modify Griffin’s board such that the substrate is a gypsum-based basic material layer with a compressive strength of, e.g., 28.1 kg/cm2 to 70.3 kg/cm2 as Sang suggests, the motivation being to provide requisite strength for the board when it is based on a gypsum-based basic material layer.
	Regarding claim 51, the limitation “the directly pressed laminate layer is a layer which is pressed with a pressure of more than 25 kg/cm2” is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  The examiner finds the structures of claim 51 are substantially the same as those of claim 50.  Therefore, the board Griffin and Sang disclose as discussed above in the 35 U.S.C. 103 of claim 50 is considered to read on that of claim 51.
	Regarding claim 52, in addition to the limitations of claim 50, Sang’s basic material layer has a compressive strength of at least 70.3 kg/cm2 (“at least about 1,000 psi (6,900 kPa)”: e.g. ¶¶ [0110], [0154]).  This range lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 53, in addition to the limitations of claim 50, Sang’s basic material layer has a compressive strength of 70.3 kg/cm2 or more (“at least about 1,000 psi (6,900 kPa)”: e.g. ¶¶ [0110], [0154]).  This range encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.
	Regarding claim 54, in addition to the limitations of claim 50, Sang discloses the basic material layer has a compressive strength of, e.g., 28.1 kg/cm2 to 70.3 kg/cm2 (“400 psi” to “1000 psi”: e.g. ¶¶ [0110], [0154]).
	As to the limitation “the directly pressed laminate layer is a layer which has been pressed with a pressure of more than 30 kg/cm2” is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  The examiner finds the structures of claim 54 are substantially the same as those of claim 50 except for the compressive strength.  
	Regarding claim 55, in addition to the limitations of claim 50, Sang discloses the basic material layer is a so-called highly compacted gypsum board (shaped via forming plate or the like to desired thickness: e.g. ¶¶ [0003], [0119]).  
	Regarding claim 56, in addition to the limitations of claim 50, Sang discloses the basic material layer contains reinforcement material, e.g. reinforcing fibers (e.g. ¶ [0051]).
	Regarding claim 57, in addition to the limitations of claim 56, Sang discloses the fibers are present in the basic material layer substantially over the entire thickness of this layer (reinforcing fibers are mixed into the composition used to form the basic material layer: e.g. ¶ [0051]).  
	Regarding claim 58, in addition to the limitations of claim 56, Sang discloses the fibers consist of, e.g., wood fibers (e.g. ¶ [0121]). 
	Regarding claim 59, in addition to the limitations of claim 50, although Griffin does not explicitly state the aforementioned resin-based covering is situated at that side of the board which is intended for forming the front side, the fact Griffin provides a decorative appearance for the resin-based covering (“decorative layer”: e.g. Fig. 1, 3; ¶¶ [0010], [0012], [0025], [0031], [0032], [0034] – [0036]) implies the presence of the resin-based covering at the front side of the board.
	Additionally or alternatively, the examiner observes the front side and the (implied) back side of the board are not differentiated from one another beyond the presence of the resin-based covering.  Therefore, where the resin-based covering is provided as Griffin discloses is considered sufficient to provide a front side for the board.
	Regarding claim 60, in addition to the limitations of claim 50, Griffin discloses a resin bond is continuously present from on the resin-based covering up into the gypsum-based and/or cement-based material of the basic material layer (e.g. ¶ [0043]).  
	Regarding claim 61, in addition to the limitations of claim 60, Sang discloses the substrate may comprise a “skim coat” of gypsum-based material covering a “cover sheet” (e.g. ¶ [0118]).  Accordingly, when such a substrate is used per the modifications discussed in the 35 U.S.C. 103 rejection of claim 1, the result is the resin at the resin bond extends to a depth in said gypsum-based material.  

	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to configure the resin of said resin bond to extend at least up to a depth in said gypsum-based material which is at least 0.5 millimeters in order to provide a suitable degree of mechanical adhesion assisting to bond the resin-based covering to the substrate.
	Regarding claim 62, in addition to the limitations of claim 50, Sang discloses the substrate may comprise a “skim coat” of gypsum-based material covering a “cover sheet” (e.g. ¶ [0118]).  Accordingly, when such a substrate is used per the modifications discussed in the 35 U.S.C. 103 rejection of claim 1, the result is a substrate wherein, at the side on which the resin-based covering is provided, is free from a cover sheet, such that the resin-based covering then is present directly on said basic material layer.  
	Regarding claim 63, in addition to the limitations of claim 50, Sang discloses the aforementioned substrate, at least on the side on which the resin-based covering is provided, comprises a cover sheet, which, e.g., consists of one or more layers of paper (e.g. ¶¶ [0010], [0085], [0106], [0107]), and wherein the resin-based covering is provided indirectly on the paper or cardboard layer or other cover sheet (an “adhesive” may be used in the substrate to bond the resin-based covering: e.g. ¶ [0043]).  
Regarding claim 65, in addition to the limitations of claim 50, Griffin discloses the substrate is provided with an adherence-increasing layer, which improves the adherence of the resin-based covering (e.g. ¶ [0043]).  
	Regarding claim 66, in addition to the limitations of claim 50, Griffin discloses the aforementioned resin-based material layer is formed of one or more material sheets pressed by means of resin (“core layer” 16 of “resin impregnated sheets of core paper” 18a, 18b: e.g. Fig. 1, 3; ¶¶ [0010], [0015], [0025], [0031], [0032], [0037]).  
	Regarding claim 67, in addition to the limitations of claim 66, Griffin discloses at least one of the material sheets consists of paper (e.g. Fig. 1, 3; ¶¶ [0010], [0012] – [0016], [0020], [0025], [0031] – [0043], [0046]).
	Regarding claim 68, in addition to the limitations of claim 66, Griffin discloses the resin-based material layer is at least formed of one or more resin-impregnated sheets, which are pressed on the substrate (“resin impregnated sheets of core paper” 18a, 18b: e.g. Fig. 1, 3; ¶¶ [0010], [0011], [0013] – [0022], [0025], [0031] – [0033], [0036] – [0044]).  
	Regarding claim 69, in addition to the limitations of claim 68, Griffin discloses the resin-based material layer is at least composed of, e.g., a sheet impregnated with resin, which sheet functions as a decor layer (“decorative layer”: e.g. Fig. 1, 3; ¶¶ [0010], [0012], [0025], [0031], [0032], [0034] – [0036]). 
	Regarding claim 70, in addition to the limitations of claim 50, Griffin discloses the board is provided with a decor layer, whether or not with a pattern (“decorative layer” having a “solid color” or “aesthetically appealing pattern”: e.g. Fig. 1, 3; ¶¶ [0010], [0012], [0025], [0031], [0032], [0034] – [0036]).  
	Regarding claim 74, in addition to the limitations of claim 50, Griffin discloses the resin consists of a thermo-hardening resin (“phenol formaldehyde resin”, which is a “thermoset”: e.g. ¶¶ [0006], [0011], [0017], [0018], [0031], [0032], [0037], [0038], [0040], [0043]).
	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Sang as applied to claim 63 above, and further in view of Finestone (US 5,565,252 A).
	Regarding claim 64, although Griffin and Sang are not explicit as to the paper layer having a thickness smaller than or equal to 0.18 millimeters, this feature would have been obvious in view of Finestone.

	Sang discloses materials for the cover sheet are suitably chosen such that sufficient strength is provided even if the cover sheet is of low weight (e.g. ¶ [0106]).
	Therefore, in view of Finestone’s discloses effects being the same as those desired for Sang’s paper layer, it would have been obvious to employ a thickness as Finestone suggests.
	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Sang as applied to claim 68 above, and further in view of Chen (US 2009/0031662 A1).
	Regarding claim 71, although Griffin is not specific as to a pattern being a print directly provided on the board realized by means of a digital printer, for example, inkjet printer, this feature would have been obvious in view of Chen.
	Chen discloses digitally printing, e.g. via inkjet, a pattern directly onto a board in order to, e.g., mimic the design of natural boards (e.g. ¶¶ [0034] – [0036]), which is useful when trying to replace boards of natural materials which have issues with respect to water and humidity while maintaining aesthetics (e.g. ¶ [0004]).
	In an embodiment, Griffin describes reproducing the appearance of natural materials (e.g. ¶ [0036]).
	Accordingly, as a means to successfully provide Griffin’s natural material appearance, it would have been obvious to print the pattern directly onto the board, e.g. by digitally printing with an inkjet printer as Chen discloses.
	Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Sang as applied to claim 50 above, and further in view of Chen.
	Regarding claim 72, although Griffin and Chen are not explicit as to the upper side of the board being provided with a relief formed by embossments, this feature would have been obvious in view of Chen.
	Chen discloses boards being provided with a relief formed by embossments, e.g. to mimic the texture of natural materials (e.g. ¶¶ [0030], [0034], [0100]) which is useful when trying to replace boards 
	In an embodiment, Griffin describes reproducing the appearance of natural materials (e.g. ¶ [0036]), i.e. Griffin’s board is meant as a replacement for natural materials.
	Accordingly, as a means to assist the replacement of natural materials, it would have been obvious to provide the upper side of the board with a relief formed by embossments as Chen suggests.
	Regarding claim 73, although Griffin and Chen are not explicit as to the board showing a pattern as well as embossments in the surface and wherein the embossments are in register with the image of the pattern, this feature would have been obvious in view of Chen.  
	Chen describes boards showing a pattern as well as embossments in the surface and wherein the embossments are in register with the image of the pattern in order to mimic the appearance and texture of natural materials, e.g. to avoid issues with water and humidity known to affect natural materials (e.g. ¶¶ [0004], [0034] – [0036], [0100]).
	In an embodiment, Griffin describes reproducing the appearance of natural materials (e.g. ¶ [0036]), i.e. Griffin’s board is meant as a replacement for natural materials.
	Accordingly, as a means to assist the replacement of natural materials, it would have been obvious to provide the board with a pattern as well as embossments in the surface and wherein the embossments are in register with the image of the pattern as Chen suggests. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783